Per Curiam,
The proceeding which led up to tins appeal was inaugurated by petition of Samuel Hoopes, administrator of Sarah Hoopes, *171deceased, to the register of wills praying him, for reasons therein set forth, to open the decree theretofore made by the orphans’ court under which the "will of Joshua Hoopes was admitted to probate. Without assuming to take further action in the matter, the register certified certain questions to the orphans’ court for its determination, one of which was: “4. Was the administrator of Sarah Hoopes, deceased, concluded by said decree of the orphans’ court filed January 6, 1896 ? ” The decree thus referred to was entered in a proceeding to which Sarah Hoopes, the petitioner’s intestate, appears to have been a party, represented by same counsel that appears here for the petitioner. The record shows that W. T. Barber, Esq., entered his appearance for the Marshall Walters legatees, and W. S. Harris, “ for all the legatees under the will except the Marshall Walters legatees.” It is alleged that Sarah Hoopes died before decree, and that her death was not suggested, etc. That no suggestion of her death and substitution of her personal representative were made, was not the fault of’ the court. It was rather the duty of counsel who undertook to represent her to see that it was done. The court, unadvised as to her death, proceeded to final decree as though all the legatees were living and represented by counsel, as they were pending the earlier stage of the proceeding. In such circumstances, no advantage can be taken of the failure to suggest death and have substitution made.
Aside from this, however, it is quite clear that the register of wills had no jurisdiction to open the decree referred to in appellant’s petition, and hence there was no error in remitting the record to him with instructions to dismiss the petition for want of jurisdiction. There was nothing in the record that requires further notice.
Decree affirmed and appeal dismissed at appellant’s costs.